DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-25 and 33-34 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, line 4, the word – a – should be inserted after the word “that”.  In line 6, the phrase “the deposited particle energy” should be changed to -- the particle energy deposition -- to provide consistency and antecedent basis.  
In claim 11, line 2, the phrase “the Bragg peak” should be changed to -- a Bragg peak --.
In claim 15, line 2, the word -- the -- should be inserted after the word “the”.
In claim 16, line 1, the phrase “the ultrasonic wave” should be changed to -- the acoustic wave -- to provide proper antecedent basis.
In claim18, line 2, the phrase “the presence” should be changed to -- a presence --.
In claim 19, line 2, the phrase “the size” should be changed to -- a size --.
In claim 25, line 5, the word – a – should be inserted after the word “wherein”.  In line 7, the phrase “the deposited particle energy” should be changed to -- the particle energy deposition -- to provide consistency and antecedent basis.  
In claim 33, line 4, the word – a – should be inserted after the word “that”.  In line 7, the phrase “the deposited particle energy” should be changed to -- the particle energy deposition -- to provide consistency and antecedent basis.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-5, 8-25 and 33-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2017/0042428 (Kellnberger et al.).
With regards to claim 1, Kellnberger et al. discloses a method and system for thermoacoustic sensor comprising, as illustrated in Figures 1-6, a method for evaluating a target 1 (e.g. sample; paragraphs [0120],[0121]) having a surface comprising pulsing 10 (e.g. source device paragraph [0078]) a defined, energetic particle beam (e.g. particle radiation; paragraphs [0045],[0078]) through the surface and into the target such that a particle energy deposition from the particle beam is concentrated in a subsurface target volume within a target medium 4 (e.g. medium,tissue; paragraph [0009]) of the target (paragraphs [0078],[0079]); the particle energy deposition induces a thermoelastic expansion of the target medium in the target volume that generates a corresponding acoustic wave (paragraphs [0002],[0032],[0038], [0088]); detecting 20 (e.g. detector device like ultrasonic sensor/transducer/detector; paragraphs [0034],[0038],[0078],[0088],[0102]) the acoustic wave from the target medium (paragraphs [0038],[0078],[0088]).  (See, paragraphs [0078] to [0131]).
With regards to claim 2, Kellnberger et al. further discloses the acoustic wave is an ultrasonic wave.  (See, paragraphs [0002],[0038],[0088]).
With regards to claim 3, Kellnberger et al. further discloses the particle beam is an electron beam.  (See, paragraph [0045]).
With regards to claim 4, Kellnberger et al. further discloses focusing the electron beam to concentrate the particle energy deposition from the electron beam in the target medium in the target volume.  (See, e.g. region of interest ROI; paragraph [0093],[0095],[0096],[0106],[0126]).
With regards to claim 5, Kellnberger et al. further discloses focusing the electron beam includes focusing the electron beam using a lens system (e.g. conical lens) having a focal point located in the target volume.  (See, paragraph [0114]).
With regards to claim 8, Kellnberger et al. further discloses the particle beam is a proton beam.  (See, paragraph [0045]).
With regards to claim 9, Kellnberger et al. further discloses the proton beam is a collimated proton beam.  (See, paragraphs [0045],[0114]).
With regards to claim 10, Kellnberger et al. further discloses focusing the proton beam to concentrate the particle energy deposition from the proton beam in the target medium in the target volume.  (See, e.g. region of interest ROI; paragraph [0093],[0095],[0096],[0106],[0126]).
With regards to claim 11, Kellnberger et al. further discloses selecting an energy of the proton beam such that the Bragg peak of the proton beam is located at a selected depth in the target volume.  (See, paragraphs [0102],[0026]).
With regards to claim 12, Kellnberger et al. further discloses the particle beam is an X-ray beam.  (See, paragraph [0045]).
With regards to claim 13, Kellnberger et al. further discloses focusing the X-ray beam to concentrate the particle energy deposition from the X-ray beam in the target medium in the target volume.  (See, e.g. region of interest ROI; paragraph [0093],[0095],[0096],[0106],[0126]).
With regards to claim 14, Kellnberger et al. further discloses focusing the X-ray beam includes focusing the X-ray beam using a lens system (e.g. conical lens) having a focal point located in the target volume.  (See, paragraph [0114]).
With regards to claim 15, Kellnberger et al. further discloses scanning the particle beam across the target such that particle energy deposition from the particle beam is sequentially concentrated in a series of subsurface target volumes within the target; pulsing the particle beam while scanning the particle beam across the target.  (See, paragraphs [0041],[0100], [0106],[0114]).
With regards to claim 16, Kellnberger et al. further discloses detecting the ultrasonic wave from the target volume includes detecting the acoustic wave using a transducer 21 that converts the acoustic wave to an electrical signal.  (See, paragraph [0088]).
With regards to claim 17, Kellnberger et al. further discloses processing 30 (e.g. processing device) the electrical signal to characterize the target medium.  (See, e.g. properties of sample; paragraphs [0079],[0120]).
With regards to claim 18, Kellnberger et al. further discloses processing the electrical signal to characterize the target medium includes identifying the presence of a discontinuity in the target.  (See, e.g. testing material deficiencies; paragraph [0120]).
With regards to claim 19, Kellnberger et al. further discloses processing the electrical signal to characterize the target medium includes characterizing the size of a defect in the target.  (See, monitor tissue growth; paragraph [0121]).
With regards to claim 20, Kellnberger et al. further discloses processing the electrical signal to characterize the target medium includes characterizing a bond between multiple layers in the target.  (See, e.g. skin layers or industrial, environmental and geological field; paragraphs [0025],[0120]).
With regards to claim 21, Kellnberger et al. further discloses the transducer is in contact with the target.  (See, paragraph [0035],[0061],[0070]).
With regards to claim 22, Kellnberger et al. further discloses the transducer does not contact the target.  (See, nondestructive; paragraph [0120]).
With regards to claim 23, Kellnberger et al. further discloses the target includes an intervening object and a gap defined between the intervening object and the target medium; the particle beam passes through the intervening object and the gap prior to entering the target volume.  (See, paragraphs [0120],[0121]; Figures 2-4).
With regards to claim 24, Kellnberger et al. further discloses the target medium includes a subsurface void defined therein; the particle beam passes through the void prior to entering the target volume.  (See, paragraphs [0120],[0121]; Figures 2-4).
With regards to claim 25, the claim is commensurate in scope with the above claims 1,12 and is rejected for the same reasons as set forth above. 
With regards to claims 33 and 34, the claims are directed to apparatus claims and are commensurate in scope with the above method claims 1-2 and are rejected for the same reasons as set forth above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Application Publication 2017/0042428 (Kellnberger et al.) in view of U.S. Patent Application Publication 2019/0187161 (Deisseroth et al.).
With regards to claim 6, Kellnberger et al. does not disclose the lens system includes an electromagnetic lens.
Deisseroth et al. discloses a system for quantifying a structure comprising, as illustrated in Figures 1-6, a target (e.g. specimen) having a surface comprising pulsing a defined, energetic particle beam (e.g. a beam of electrons; paragraphs [0094]) through the surface and into the target (paragraph [0094]); an electromagnetic lens (paragraph [0094]).  (See, paragraphs [0050] to [0136]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing an electromagnetic lens as suggested by Deisseroth et al. to the system of Kellnberger et al. to have the ability to observed a wide range of target by controlling the particle beam and focus it to form an image of the target.  (See, paragraph [0094] of Deisseroth et al.).
With regards to claim 7, Deisseroth et al. further discloses the electromagnetic lens is a defocusing/focusing lens; focusing the electron beam includes focusing a collimated electron beam at the focal point using the defocusing/focusing lens.  (See, paragraphs [0091],[0094],[0096],[0123]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The references cited are related to evaluating test object by emitting a particle beam or a laser beam to the test object.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197. The examiner can normally be reached Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/HELEN C KWOK/Primary Examiner, Art Unit 2855